Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2021 was filed before the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because, while within the word limit, the first sentence, “Example vehicle inspection…are described”, is language which is .  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, 11, 12, 14, 15, 17-18, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20180089622 A1, Burch V et al, “SYSTEMS AND METHODS FOR MONITORING THE INTERNAL STORAGE CONTENTS OF A SHIPMENT STORAGE USING ONE OR MORE INTERNAL MONITOR DRONES”.
	Regarding Claim 1, Burch V et al teaches “A method comprising: activating an unmanned aircraft inside a vehicle,”(Abstract: “Methods, apparatus, and systems are described herein for drone-based monitored storage where one or more internal monitor drones may be deployed from one or more respective internal docking stations of a delivery vehicle's shipment storage to monitor and detect the condition of items being shipped within the shipment storage” Here gives drone activation (deployed));” herein the unmanned aircraft includes a camera configured to capture images of the vehicle interior;”([0169] “For example, the different sensors that may be used on the sensory array 230 of PID 825 may include an image sensor (e.g., a visual imaging sensor, an infrared (IR) imaging sensor, and/or a thermal imaging sensor), a temperature sensor, and/or a depth sensor (e.g., a LIIDAR sensor and/or an ultrasonic transducer). The sensor-based inspection information detected making up sensory data 930 may be generated by one of these sensors on sensor array 230 or by multiple sensors on the sensor array 230 depending on the type of inspection desired for a particular inspection point.” Here gives cameras which monitor inspection points);” accessing, using one or more processors, a flight path for the unmanned aircraft that captures images of specific portions of the vehicle interior;”( [0170] “Flight profile data 935 comprises information that defines how the PID 825 is to be flying. This data 935 may include navigational data on an airborne inspection path for the PID 825 to transit that includes an aerial position proximate each of the respective targeted inspection points for this aircraft 100, as well as flight control setting information to use when generating flight control input for the ESCs 360a, 360b when moving relative to these aerial positions.” Here teaches the flight path that takes images of specific portions of the interior);” receiving data associated with the vehicle's current movement; and adjusting, using the one or more processors, the flight path to compensate for the vehicle's current movement.”( [0082] For flight operations and navigation, OFC 305 may be implemented with integrated global positioning system (GPS) onboard as well as an integrated inertial measurement unit (IMU) (including one or more gyroscopes) onboard. The integrated GPS and IMU provide OFC 305 with current position information in the form of a satellite-based location and/or a relative location using the IMU based on a resettable position fix. Alternatively, as shown in the embodiment illustrated in FIG. 3, the OFC 305 may be implemented by separately interfacing with external guidance related circuitry, such as a GPS module/chip 350 (including a GPS compatible antenna), inertial measurement unit (IMU) 355, and proximity sensors 215a, 215b. The GPS unit 350 provides similar satellite-based location information in the form of coordinates usable by OFC 305 for navigating the airborne monitoring path or a portion thereof. IMU 355 is a device that comprises at least a gyroscope and accelerometer to measure acceleration and angle of tilt. As such, IMU 355 may provide such measured positional information (e.g., acceleration, attitude, orientation, and the like) to OFC 305 for use in navigating within internal shipment storage area 120. IMU 355 may also have its reference position reset via the current position information provided by GPS 350. Proximity sensors 215a, 215b sense the presence of different targets in close relation to the drone's airframe 200 and provide OFC 305 with detection telemetry as a positional warning as the drone 125 is moved by OFC 305 via flight control commands and input generated. In a further embodiment, proximity sensors 215a, 215b or other sensors in the sensor array 230 (such as a scanning sensor) may detect reflective or otherwise known reference points as part of navigating the space within the shipment storage.” Here gives detection of “known reference points”, these points are part of the storage/interior thus they move based on the crafts movement, movements of the craft are based on data/the position of the craft relative to these points, thus the drone compensates for the aircrafts current movement based on the images/locations of these points; the movement relative to these points is control/adjustment of the flight path)
	Regarding Claim 9, Burch V et al teaches “The method of claim 1, wherein the unmanned aircraft is one of a drone, a nano drone, a mini drone, or a micro drone.” (Abstract: “Methods, apparatus, and systems are described herein for drone-based monitored storage where one or more internal monitor drones may be deployed from one or more respective internal docking stations of a delivery vehicle's shipment storage to monitor and detect the condition of items being shipped within the shipment storage” Here gives a drone; [0064] “Further, while FIG. 2 presents airframe 200 in a two-dimensional view, those skilled in the art will appreciate that airframe 200 may be implemented in a tri-copter, quad-copter, or hex-copter configuration to accommodate a desired number of lifting engines as needed for a particular embodiment.” Here gives some specific examples/physical embodiments of the drones )
	Regarding Claim 11, Burch V et al teaches “The method of claim 1, wherein adjusting the flight path includes adjusting the speed of at least one rotor of the unmanned aircraft.”( [0065] “Rotors 205a, 205b are respectively coupled to each of lifting engines 210a, 210b, which are fixed to different portions of airframe 200 to provide selectively controlled sources of propulsion for internal monitor drone 125. An embodiment of lifting engines 210a, 210b may be implemented using multiple brushless electric motors (e.g., NTM Prop Drive Series 35-30 electric motors, LDPOWER brushless multirotor motors, and the like). In some embodiments, rotors 205a, 205b are also protected with rotor guards (also known as prop guards but not shown in FIG. 2) to avoid damage to rotors 205a, 205b during operation of drone 125. Some prop guards may encircle the entire rotational area for a respective rotor, while other types of prop guards may only provide a radius of protection along the outward facing edges of where a respective rotor operates. The lifting engines 210a, 210b, as coupled with respective rotors 205a, 205b, are responsive to flight control input generated onboard internal monitor drone 125 as part of maintaining a desired flight profile for the drone 125.” Here gives that the rotors are responsive (their speed/rotation) is modulated to conform to/control the craft in light with the flight profile)
	Regarding Claim 12, Burch V et al teaches “The method of claim 1, wherein receiving data associated with the vehicle's current movement includes receiving data associated with activation of at least one of a vehicle brake, accelerator, or steering system.”( [0082] “Proximity sensors 215a, 215b sense the presence of different targets in close relation to the drone's airframe 200 and provide OFC 305 with detection telemetry as a positional warning as the drone 125 is moved by OFC 305 via flight control commands and input generated. In a further embodiment, proximity sensors 215a, 215b or other sensors in the sensor array 230 (such as a scanning sensor) may detect reflective or otherwise known reference points as part of navigating the space within the shipment storage.” Here gives detection of “known reference points”, these points are part of the storage/interior thus they move based on the crafts movement, movements of the craft are based on data/the position of the craft relative to these points, thus the drone compensates for the aircrafts current movement based on the images/locations of these points; the movement relative to these points is control of the flight path)”  Claim 12 appears similar to claim 6, however claim 12 currently claim that the data is “associated” with, whereas claim 6 claims that the data is one of…, thus while Burch V doesn’t directly receive acceleration/turning values from the aircraft/overall vehicle the detection of markers within the vehicle interior is data associated with the brake/accelerator or steering system as the position of these markers would change based on these systems being activated/used. )
( [0169] “For example, the different sensors that may be used on the sensory array 230 of PID 825 may include an image sensor (e.g., a visual imaging sensor, an infrared (IR) imaging sensor, and/or a thermal imaging sensor), a temperature sensor, and/or a depth sensor (e.g., a LIIDAR sensor and/or an ultrasonic transducer). The sensor-based inspection information detected making up sensory data 930 may be generated by one of these sensors on sensor array 230 or by multiple sensors on the sensor array 230 depending on the type of inspection desired for a particular inspection point.” Here gives cameras which monitor inspection points);” determining, using one or more processors, a flight path for the unmanned aircraft that captures images of specific portions of the vehicle interior;”( [0170] “Flight profile data 935 comprises information that defines how the PID 825 is to be flying. This data 935 may include navigational data on an airborne inspection path for the PID 825 to transit that includes an aerial position proximate each of the respective targeted inspection points for this aircraft 100, as well as flight control setting information to use when generating flight control input for the ESCs 360a, 360b when moving relative to these aerial positions.” Here teaches the flight path that takes images of specific portions of the interior);” receiving data associated with the vehicle's current movement;”( [0082] For flight operations and navigation, OFC 305 may be implemented with integrated global positioning system (GPS) onboard as well as an integrated inertial measurement unit (IMU) (including one or more gyroscopes) onboard. The integrated GPS and IMU provide OFC 305 with current position information in the form of a satellite-based location and/or a relative location using the IMU based on a resettable position fix. Alternatively, as shown in the embodiment illustrated in FIG. 3, the OFC 305 may be implemented by separately interfacing with external guidance related circuitry, such as a GPS module/chip 350 (including a GPS compatible antenna), inertial measurement unit (IMU) 355, and proximity sensors 215a, 215b. The GPS unit 350 provides similar satellite-based location information in the form of coordinates usable by OFC 305 for navigating the airborne monitoring path or a portion thereof. IMU 355 is a device that comprises at least a gyroscope and accelerometer to measure acceleration and angle of tilt. As such, IMU 355 may provide such measured positional information (e.g., acceleration, attitude, orientation, and the like) to OFC 305 for use in navigating within internal shipment storage area 120. IMU 355 may also have its reference position reset via the current position information provided by GPS 350. Proximity sensors 215a, 215b sense the presence of different targets in close relation to the drone's airframe 200 and provide OFC 305 with detection telemetry as a positional warning as the drone 125 is moved by OFC 305 via flight control commands and input generated. In a further embodiment, proximity sensors 215a, 215b or other sensors in the sensor array 230 (such as a scanning sensor) may detect reflective or otherwise known reference points as part of navigating the space within the shipment storage.” Here gives detection of “known reference points”, these points are part of the storage/interior thus they move based on the crafts movement, movements of the craft are based on data/the position of the craft relative to these points, thus the drone compensates for the aircrafts current movement based on the images/locations of these points; the movement relative to these points is control of the flight path);” determining a necessary speed associated with each of a plurality of rotors of the ( [0065] “Rotors 205a, 205b are respectively coupled to each of lifting engines 210a, 210b, which are fixed to different portions of airframe 200 to provide selectively controlled sources of propulsion for internal monitor drone 125. An embodiment of lifting engines 210a, 210b may be implemented using multiple brushless electric motors (e.g., NTM Prop Drive Series 35-30 electric motors, LDPOWER brushless multirotor motors, and the like). In some embodiments, rotors 205a, 205b are also protected with rotor guards (also known as prop guards but not shown in FIG. 2) to avoid damage to rotors 205a, 205b during operation of drone 125. Some prop guards may encircle the entire rotational area for a respective rotor, while other types of prop guards may only provide a radius of protection along the outward facing edges of where a respective rotor operates. The lifting engines 210a, 210b, as coupled with respective rotors 205a, 205b, are responsive to flight control input generated onboard internal monitor drone 125 as part of maintaining a desired flight profile for the drone 125.” Here gives that the rotors are responsive (their speed/rotation) is modulated to conform to/control the craft in light with the flight profile)
	Regarding Claim 15, Burch V et al teaches “The method of claim 14, wherein receiving data associated with the vehicle's current movement includes receiving data associated with activation of at least one of a vehicle brake, accelerator, or steering system.”( [0082] “Proximity sensors 215a, 215b sense the presence of different targets in close relation to the drone's airframe 200 and provide OFC 305 with detection telemetry as a positional warning as the drone 125 is moved by OFC 305 via flight control commands and input generated. In a further embodiment, proximity sensors 215a, 215b or other sensors in the sensor array 230 (such as a scanning sensor) may detect reflective or otherwise known reference points as part of navigating the space within the shipment storage.” Here gives detection of “known reference points”, these points are part of the storage/interior thus they move based on the crafts movement, movements of the craft are based on data/the position of the craft relative to these points, thus the drone compensates for the aircrafts current movement based on the images/locations of these points; the movement relative to these points is control of the flight path)”  Claim 15 appears similar to claim 6 (which isn’t rejected under 102(a)(2)), however claim 15 currently claim that the data is “associated” with, whereas claim 6 claims that the data is one of…, thus while Burch V doesn’t directly receive acceleration/turning values from the aircraft/overall vehicle the detection of markers/known points within the vehicle interior is data associated with the brake/accelerator or steering system as the position of these markers would change based on these systems being activated/used.)
	Regarding Claim 17, Burch V et al teaches “An apparatus comprising: a communication manager configured to communicate with an unmanned aircraft in a vehicle;”( [0084] The OBC 300 shown in FIG. 3 is also operatively coupled to several communication circuits. In general, the OBC 300 is coupled to a wireless communication interface 365 as well as a wired data interface 375 (as part of electronic docking connection 235). The OBC 300 may send messages or information over one or both of the wireless communication interface 365 and the wired data interface 375.” Here teaches a communication manager.);” a flight path manager configured to access a flight path for the unmanned aircraft; and an adaptive flight controller coupled to the communication manager and the flight path module, wherein the adaptive flight ( [0079] As part of the exemplary internal monitor drone 125, the OBC 300 generally controls autonomous flying and docking of the drone 125 as well as monitoring and data gathering tasks related to the shipment storage area 120 using sensory array 230. In some embodiments, OBC 300 may be implemented with a single processor, multi-core processor, or multiple processors and have different programs concurrently running to manage and control the different autonomous flying/docking and internal monitoring tasks. For example, in the embodiment shown in FIG. 3, flight/docking control and monitoring operations may be divided between an onboard flight controller (OFC) 305 and an onboard monitoring processor (OMP) 310. In such an embodiment, OFC 305 and OMP 310 may have access to the same memory, such as memory storage 315 or, alternatively, OBC 300 may be implemented with separate dedicated memories that are accessible by each of OFC 305 and OMP 310. Those skilled in the art will appreciate that memory accessible by OFC 305 may have different accessibility and size requirements compared to memory accessible by OMP 310 given the different memory demands for the different responsibilities. For example, memory accessible by OMP 310 may be significantly large given the anticipated size of sensory information gathered through sensory array 230 when compared to the size of memory needed for tasks performed by OFC 305. As will be explained further, each of OFC 305 and OMP 310 may include peripheral interface circuitry that couples the processing element(s) to the different onboard peripheral circuitry, such as the GPS 350, inertial measurement unit 355, the communication interface 365, the electronic speed controllers 360a, 360b that control each lifting engine 210a, 210b, and the like.” Here the “different onboard peripheral circuitry” teaches the receiving of data associated with the movement (i.e. the known reference points from the camera system); this also teaches that the OPM/OFC are couples with each other (THE OFC is akin to the flight path manager and the OPM is the adaptive flight controller in that it receives/detects the current data); );” and wherein the adaptive flight controller is further configured to adjust the flight path to compensate for the vehicle's current movement.”( [0080] In general, the OFC 305 is a flight controller capable of autonomous flying of drone 125. Such autonomous flying may involve automatic take off, transiting an airborne monitoring path (e.g., via waypoint flying), and data communication or telemetry while airborne and while secured to the docking station 130. For example, exemplary OFC 305 may be responsible for generating flight control input to change the drone's desired flight profile by causing the lifting engines 210a, 210b to move the internal monitor drone 125 from a secured position on the internal docking station 130 to an initial airborne position within the shipment storage 110 and then move internal monitor drone 1255 from the initial airborne position along the airborne monitoring path within the interior shipment storage area 120 of the shipment storage 110. As such, the OFC 305 controls movement and flight stability of drone 125 while navigating and avoiding collisions during movement. In more detail, an embodiment of OFC 305 includes peripheral interface circuitry (not shown in FIG. 3, but those skilled in the art will appreciate that it may be implemented with buffers, registers, buses, and other communication and command pathways) for interacting with guidance related circuitry, motor control circuitry, dedicated docking circuitry, and communication circuitry onboard the internal monitor drone 125 as part of controlling movement and flight stability of drone 125 while navigating and avoiding collisions during movement” Here teaches the control/adjustment of the flight path; from [0082]” In a further embodiment, proximity sensors 215a, 215b or other sensors in the sensor array 230 (such as a scanning sensor) may detect reflective or otherwise known reference points as part of navigating the space within the shipment storage.” It is known that the positioning data comes from/is affected by the vehicles movement thus drone is responding/adjusting for the movement of the aircraft/overall vehicle)
	Regarding Claim 18, Burch V et al teaches “The apparatus of claim 17, wherein the adaptive flight controller is further configured to communicate the adjusted flight path to the unmanned aircraft.”( [0082] For flight operations and navigation, OFC 305 may be implemented with integrated global positioning system (GPS) onboard as well as an integrated inertial measurement unit (IMU) (including one or more gyroscopes) onboard. The integrated GPS and IMU provide OFC 305 with current position information in the form of a satellite-based location and/or a relative location using the IMU based on a resettable position fix. Alternatively, as shown in the embodiment illustrated in FIG. 3, the OFC 305 may be implemented by separately interfacing with external guidance related circuitry, such as a GPS module/chip 350 (including a GPS compatible antenna), inertial measurement unit (IMU) 355, and proximity sensors 215a, 215b. The GPS unit 350 provides similar satellite-based location information in the form of coordinates usable by OFC 305 for navigating the airborne monitoring path or a portion thereof. IMU 355 is a device that comprises at least a gyroscope and accelerometer to measure acceleration and angle of tilt. As such, IMU 355 may provide such measured positional information (e.g., acceleration, attitude, orientation, and the like) to OFC 305 for use in navigating within internal shipment storage area 120. IMU 355 may also have its reference position reset via the current position information provided by GPS 350. Proximity sensors 215a, 215b sense the presence of different targets in close relation to the drone's airframe 200 and provide OFC 305 with detection telemetry as a positional warning as the drone 125 is moved by OFC 305 via flight control commands and input generated. In a further embodiment, proximity sensors 215a, 215b or other sensors in the sensor array 230 (such as a scanning sensor) may detect reflective or otherwise known reference points as part of navigating the space within the shipment storage.” Here gives detection of “known reference points”, these points are part of the storage/interior thus they move based on the crafts movement, movements of the craft are based on data/the position of the craft relative to these points, thus the drone compensates for the aircrafts current movement based on the images/locations of these points; the movement relative to these points is control/adjustment of the flight path)
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burch V et al, as applied to claims 1 and 17 respectively above, and further in view of US 9056676 B1, Wang,  “Systems And Methods For UAV Docking”.
Regarding Claim 2, Burch V et al discloses the detection of known points within the aircraft/overall vehicle, ([0082] “In a further embodiment, proximity sensors 215a, 215b or other sensors in the sensor array 230 (such as a scanning sensor) may detect reflective or otherwise known reference points as part of navigating the space within the shipment storage.”) Thus while it teaches receives data associated with the aircraft/overall vehicles movement, it doesn’t teach specifically receiving the acceleration/deceleration or turn of the overall vehicle itself. i.e. Burch V teaches detecting data which is affected (associated) with these variables, but that isn’t the same as detecting/receiving the these variables themselves.
	Wang et al teaches a UAV system in which a Drone is coupled with the vehicle/nagivates relative to the vehicle. Further Wang et al teaches the receiving of turn data from the vehicle and adjusting the drones flight to compensate/maintain position relative to the vehicle. Wang et al teaches in Column 13, lines 53-63, “The command signal may be generated in response to data about the motion of the vehicle and/or the UAV. For example, information about the position and/or velocity of the vehicle may be provided. Information about the direction of travel of the vehicle may be provided. Information about the position, orientation and/or velocity of the UAV may be provided. In some instances, the command signal may be generated based on this data with aid of one or more processors. In one example, the command signal may be generated on-board the UAV. The UAV may receive information pertaining to the position, velocity, and/or direction of the vehicle.” Additionally from column 12, 36-46, “The vehicle 120 may be moving at a velocity V.sub.VEHICLE. This may include a forward motion of the vehicle and/or backward motion of the vehicle. This may or may not include an upward or downward motion of the vehicle. The vehicle may be capable of traversing in a straight line and/or making turns. The vehicle may or may not be capable of moving sideways without altering the orientation of the vehicle. The vehicle may be moving at any velocity. In some instances, V.sub.VEHICLE may be greater than zero. In other instances, V.sub.VEHICLE may be zero. The velocity and/or direction of motion of the vehicle may change.” Turning of the vehicle is known to be part of the motion of the vehicle.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Burch V et al to use the vehicle/overall vehicle motion data receiving and navigational response of the drone as taught in Wang as part of the flight profile/control. Such a modification/implementation would be Obvious under the KSR rational of “Applying a Known Technique to a Known Device (Method, or Product) Ready for Improvement To Yield Predictable Results”. (I) Burch V et al teaches the base method/device of a drone which flies within the interior of a vehicle, inspects surfaces/regions within the interior, and compensates the flight of the drone in response to the vehicle’s movement. (II) Wang teaches a different drone system which the drone flies/adjusts it’s flight path relative to the vehicle, differing in that Wang’s drone is flying outside of the vehicle. (III) Both systems utilize an UAV drone and coupled vehicle (While Burch V mainly discusses the invention in terms of an drone flying in the cargo hold of an aircraft, it contains teachings for the interior of any sort of vehicle in [0213] “As shown in FIG. 13, this exemplary system embodiment includes an inspection drone 1325 paired to the delivery vehicle (e.g., an aircraft, a trailer pulled with a motorized vehicle, a marine vessel, and a railroad car)”; both drones are flying relative to vehicle, additionally Wang et al describes relative motion/position matching to a high degree as part of the landing/takeoff sequence of the drone. Wang et al teaches in Column 13, lines 4-14, “The predetermined range may permit couple of the UAV with the vehicle without damaging the UAV and/or the vehicle. The difference in lateral speed between the UAV and the vehicle may be less than or equal to about 0%, 1%, 2%, 3%, 4%, 5%, 6%, 7%, 8%, 9%, 10%, 12% or 15% of the vehicle speed while the UAV is close to landing on the vehicle. In some instances, the UAV may be close to landing on the vehicle if it is on track to land within less than or equal to 60 seconds, 45 seconds, 30 seconds, 25 seconds, 20 seconds, 15 seconds, 10 seconds, 5 seconds, 3 seconds, 2 seconds, or 1 second.” As such one would have a reasonable expectation that the positioning/navigation of Wang et al would also work in the interior space of a vehicle. Additionally as part of the modification the underlying function/concepts of Burch V isn’t being changed, i.e. the flight profile/control relative to the vehicle, and the specific section of Wang being implemented (control of drone in part form the motion of the vehicle) is still performing the same function in the modification as it is in Wang, thus leading towards the conclusion that the results of the modification would not be unexpected/non-predictable to one of ordinary skill in the art. The resulting modified Burch would teach all aspects of claim 2.
	Regarding Claim 6, Burch V et al discloses the detection of known points within the aircraft/overall vehicle, ([0082] “In a further embodiment, proximity sensors 215a, 215b or other sensors in the sensor array 230 (such as a scanning sensor) may detect reflective or otherwise known reference points as part of navigating the space within the shipment storage.”) Thus while it teaches receives data associated with the aircraft/overall vehicles movement, it doesn’t teach specifically receiving the acceleration/deceleration or turn of the overall vehicle itself. i.e. Burch V teaches detecting data which is affected (associated) with these variables, but that isn’t the same as detecting/receiving the these variables themselves.
Column 13, lines 53-63, “The command signal may be generated in response to data about the motion of the vehicle and/or the UAV. For example, information about the position and/or velocity of the vehicle may be provided. Information about the direction of travel of the vehicle may be provided. Information about the position, orientation and/or velocity of the UAV may be provided. In some instances, the command signal may be generated based on this data with aid of one or more processors. In one example, the command signal may be generated on-board the UAV. The UAV may receive information pertaining to the position, velocity, and/or direction of the vehicle.” Additionally from column 12, 36-46, “The vehicle 120 may be moving at a velocity V.sub.VEHICLE. This may include a forward motion of the vehicle and/or backward motion of the vehicle. This may or may not include an upward or downward motion of the vehicle. The vehicle may be capable of traversing in a straight line and/or making turns. The vehicle may or may not be capable of moving sideways without altering the orientation of the vehicle. The vehicle may be moving at any velocity. In some instances, V.sub.VEHICLE may be greater than zero. In other instances, V.sub.VEHICLE may be zero. The velocity and/or direction of motion of the vehicle may change.” Turning of the vehicle is known to be part of the motion of the vehicle in addition to vehicle speed.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Burch V et al to use the vehicle/overall vehicle motion data [0213] “As shown in FIG. 13, this exemplary system embodiment includes an inspection drone 1325 paired to the delivery vehicle (e.g., an aircraft, a trailer pulled with a motorized vehicle, a marine vessel, and a railroad car)”; both drones are flying relative to vehicle, additionally Wang et al describes relative motion/position matching to a high degree as part of the landing/takeoff sequence of the drone. Wang et al teaches in Column 13, lines 4-14, “The predetermined range may permit couple of the UAV with the vehicle without damaging the UAV and/or the vehicle. The difference in lateral speed between the UAV and the vehicle may be less than or equal to about 0%, 1%, 2%, 3%, 4%, 5%, 6%, 7%, 8%, 9%, 10%, 12% or 15% of the vehicle speed while the UAV is close to landing on the vehicle. In some instances, the UAV may be close to landing on the vehicle if it is on track to land within less than or equal to 60 seconds, 45 seconds, 30 seconds, 25 seconds, 20 seconds, 15 seconds, 10 seconds, 5 seconds, 3 seconds, 2 seconds, or 1 second.” As such one would have a reasonable expectation 
	Regarding Claim 13, Burch V et al doesn’t teach an autonomous vehicle system, while the drone may be autonomous the aircraft is described as having a cockpit (human controlled) and the other embodiments (motorized vehicle);
	Wang teaches that the vehicle which the Drone files with/relative to is autonomous. Column 11, lines 11-20 “The UAV 110 may be capable of interacting with a vehicle 120. The description of a vehicle may apply to any type of movable object (e.g., which may traverse the air, land, water, or space). The vehicle may be operated by an individual that is on-board the vehicle. The vehicle may be operated by an individual that is within the vehicle. The individual may be contacting the vehicle or local to the vehicle. Alternatively, the vehicle may be capable of responding to commands from a remote controller. The remote controller may be not connected to the vehicle. In some instances, the vehicle may be capable of operating autonomously or semi-autonomously. The vehicle may be capable of following a set of pre-programmed instructions.”
	It would have been obvious to one of ordinary skill in the art to implement the autonomous vehicle of Wang as the vehicle called for in Burch V et al. It would be obvious As a note to the applicant, respectfully in the examiner’s opinion currently claim 13 under BRI/plain meaning reads more akin to a field of use as opposed the autonomous vehicle being an integral part of the system. Currently, the interaction between the drone and vehicle is only one way in that the vehicle affects the drone, but the drone doesn’t, based on the current claim language, invoke any sort of response by the car which would include the autonomous driving systems of the vehicle; so currently as Burch discloses claim 1 and generally describes/allows for any sort of vehicle system, and as autonomous vehicles are described in the prior art (Wang) implementing an autonomous vehicle as the vehicle the drone is in is obvious to one of ordinary skill in the art.
	Regarding Claim 20,  Burch V et al discloses the detection of known points within the aircraft/overall vehicle, ([0082] “In a further embodiment, proximity sensors 215a, 215b or other sensors in the sensor array 230 (such as a scanning sensor) may detect reflective or otherwise known reference points as part of navigating the space within the shipment storage.”) Thus while it teaches receives data associated with the aircraft/overall vehicles movement, it doesn’t teach specifically receiving the acceleration/deceleration or turn of the overall vehicle itself. i.e. Burch V teaches detecting data which is affected (associated) with these variables, but that isn’t the same as detecting/receiving the these variables themselves.
	Wang et al teaches a UAV system in which a Drone is coupled with the vehicle/nagivates relative to the vehicle. Further Wang et al teaches the receiving of turn data from the vehicle and adjusting the drones flight to compensate/maintain position relative to the vehicle. Wang et al teaches in Column 13, lines 53-63, “The command signal may be generated in response to data about the motion of the vehicle and/or the UAV. For example, information about the position and/or velocity of the vehicle may be provided. Information about the direction of travel of the vehicle may be provided. Information about the position, orientation and/or velocity of the UAV may be provided. In some instances, the command signal may be generated based on this data with aid of one or more processors. In one example, the command signal may be generated on-board the UAV. The UAV may receive information pertaining to the position, velocity, and/or direction of the vehicle.” Additionally from column 12, 36-46, “The vehicle 120 may be moving at a velocity V.sub.VEHICLE. This may include a forward motion of the vehicle and/or backward motion of the vehicle. This may or may not include an upward or downward motion of the vehicle. The vehicle may be capable of traversing in a straight line and/or making turns. The vehicle may or may not be capable of moving sideways without altering the orientation of the vehicle. The vehicle may be moving at any velocity. In some instances, V.sub.VEHICLE may be greater than zero. In other instances, V.sub.VEHICLE may be zero. The velocity and/or direction of motion of the vehicle may change.” Turning of the vehicle is known to be part of the motion of the vehicle.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Burch V et al to use the vehicle/overall vehicle motion data receiving and navigational response of the drone as taught in Wang as part of the flight profile/control. Such a modification/implementation would be Obvious under the KSR rational of “Applying a Known Technique to a Known Device (Method, or Product) Ready for Improvement To Yield Predictable Results”. (I) Burch V et al teaches the base method/device of a drone which flies within the interior of a vehicle, inspects surfaces/regions within the interior, and compensates the flight of the drone in response to the vehicle’s movement. (II) Wang teaches a different drone system which the drone flies/adjusts it’s flight path relative to the vehicle, differing in that Wang’s drone is flying outside of the vehicle. (III) Both systems utilize an UAV drone and coupled vehicle (While Burch V mainly discusses the invention in terms of an drone flying in the cargo hold of an aircraft, it contains teachings for the interior of any sort of vehicle in [0213] “As shown in FIG. 13, this exemplary system embodiment includes an inspection drone 1325 paired to the delivery vehicle (e.g., an aircraft, a trailer pulled with a motorized vehicle, a marine vessel, and a railroad car)”; both drones are flying relative to vehicle, additionally Wang et al describes relative motion/position matching to a high degree as part of the landing/takeoff sequence of the drone. Wang et al teaches in Column 13, lines 4-14, “The predetermined range may permit couple of the UAV with the vehicle without damaging the UAV and/or the vehicle. The difference in lateral speed between the UAV and the vehicle may be less than or equal to about 0%, 1%, 2%, 3%, 4%, 5%, 6%, 7%, 8%, 9%, 10%, 12% or 15% of the vehicle speed while the UAV is close to landing on the vehicle. In some instances, the UAV may be close to landing on the vehicle if it is on track to land within less than or equal to 60 seconds, 45 seconds, 30 seconds, 25 seconds, 20 seconds, 15 seconds, 10 seconds, 5 seconds, 3 seconds, 2 seconds, or 1 second.” As such one would have a reasonable expectation that the positioning/navigation of Wang et al would also work in the interior space of a vehicle. Additionally as part of the modification the underlying function/concepts of Burch V isn’t being changed, i.e. the flight profile/control relative to the vehicle, and the specific section of Wang being implemented (control of drone in part from the motion of the vehicle) is still performing the same function in the modification as it is in Wang, thus leading towards the conclusion that the results of the modification would not be unexpected/non-predictable to one of ordinary skill in the art. The resulting modified Burch would teach all aspects of claim 20.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as obvious over Burch V et al as applied to claim 1 in view of US 20170177938 A1, “AUTOMATED DETECTION OF NITROGEN DEFICIENCY IN CROP”, Papanikolopoulos et al.
	Regarding Claim 8, Burch V et al teaches  both a visual and IR camera on the drone configured to take images of the interior space [0169] “For example, the different sensors that may be used on the sensory array 230 of PID 825 may include an image sensor (e.g., a visual imaging sensor, an infrared (IR) imaging sensor, and/or a thermal imaging sensor), a temperature sensor, and/or a depth sensor (e.g., a LIIDAR sensor and/or an ultrasonic transducer). The sensor-based inspection information detected making up sensory data 930 may be generated by one of these sensors on sensor array 230 or by multiple sensors on the sensor array 230 depending on the type of inspection desired for a particular inspection point.” Here gives IR cameras and/or visual sensors (the and means both can be on the drone), and that they are used to inspect points (images of vehicle interior);)
	Burch V et al however does not disclose that this visual camera is an RGB camera.
	Papanikolopoulos et al discloses a UAV which includes an RGB camera taking images [0022] The various embodiments use a collection of visible images of a farm field. High resolution RGB images are initially collected by a small-scale UAV at a low altitude flight (15 m) that cover a wide area of the field. In accordance with one embodiment, the flight is semi-automated with waypoints provided beforehand and the camera is manually triggered once the UAV reaches a waypoint.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Burch V et al to use the RGB camera as described in Papanikolopoulos et al as the visual camera of the sensory array described in Burch V et al. This modification/implementation would be obvious under the KSR rational of “Combining Prior Art Elements According to Known Methods To Yield Predictable Results”. (I) Burch V teaches a drone system of claim 1 and includes teachings for a visual camera and IR camera on one drone, Papanikolopoulos et al teaches an RGB camera of the visual spectrum. (II) In the modification the RGB camera is a specific type of visual camera, it is being used in the same way of Papanikolopoulos (taking images to determine the state of objects in the image) and with the same underlying function in Burch V of inspecting a region/area. (III) the specific 
Claim(s) 10, 16 is/are rejected under 35 U.S.C. 102((a)(2)) as anticipated by Burch V et al or, in the alternative, under 35 U.S.C. 103 as obvious over Burch V et al as applied to claim 1 and 14 respectively in view of US 20190031343 A1, Russel, “Unmanned Aerial Vehicles” .
	Regarding Claim 10, Burch V et al teaches the image recognition of leaks/damage to cargo [0071] “In some embodiments, sensor array 230 may also include an image sensor as another type of sensing element. Such an image sensor, as part of sensor array 230, may capture images of the items being shipped as the internal monitor drone 125 transits the airborne monitoring path within the internal shipment storage area 120. In other words, the images captured by such an image sensor are from different airborne locations within the shipment storage 110 as the internal monitor drone 125 transits the airborne monitoring path within the interior shipment storage area 120. For example, as internal monitor drone 125 enters an active monitoring state and moves from a secured position on internal docking station 130 to above shipping item 140b, an image sensor from sensor array 230 may capture images (e.g., still pictures or video; visual images; and/or thermal images) that may be used as sensory information for detecting a condition of the shipping item 140b (e.g., a broken package for shipping item 140b, a leak coming from shipping item 140b, etc.). Exemplary image sensor may be implemented with a type of camera that captures images, thermal images, video images, or other types of filtered or enhanced images that reflect the contents of the internal shipment storage area 120 and provide information about the status of the shipping items within that area 120.” However it arguable it a leak from the an item (which 
	In the alternative, should it be argued that the leak detection doesn’t constitute the detection of dirt under BRI/plain meaning, Russel et al teaches a drone uses its cameras to detect dirtiness of a vehicle. “[0048] Image data captured before the UAV 100 has started cleaning the vehicle 200 may be used to determine a level of cleanliness and/or or dirtiness of the vehicle 200. This may be compared to a threshold level as described above, or otherwise.” Here teaches detection of dirtiness level (I.e. detect dirt); Russel et al has to foreign priority dates, one before and one after the applicant’s effective filing date; the earlier/valid date document was checked and it does provide grounds for the detection of a dirtiness level.
	 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify the inspection of Burch V et al to include the dirtiness detection as taught by Russel et al. The KSR rational being “Combining Prior Art Elements According to Known Methods To Yield Predictable Results”. (I) Burch V et al teaches a drone which flies around and inspects the interior surface/contents of a vehicle; Russel et al teaches a drone system which includes detecting of dirtiness levels of a vehicle. (II) Both Russel and Burch teach the use of UAV drone with on board imaging/camera system, the modification to add dirt detection of Russel to Burch doesn’t change the underlying function/principles. Burch is still inspecting regions/cargo within the interior of a vehicle and the dirt detection of Russel is still being used in the same way of having an image sensor of the UAV take a image/picture and detecting of dirtiness from that. (III) No physical modification would be needed to implement 
	Regarding Claim 16, Burch V et al teaches the image recognition of leaks/damage to cargo [0071] “In some embodiments, sensor array 230 may also include an image sensor as another type of sensing element. Such an image sensor, as part of sensor array 230, may capture images of the items being shipped as the internal monitor drone 125 transits the airborne monitoring path within the internal shipment storage area 120. In other words, the images captured by such an image sensor are from different airborne locations within the shipment storage 110 as the internal monitor drone 125 transits the airborne monitoring path within the interior shipment storage area 120. For example, as internal monitor drone 125 enters an active monitoring state and moves from a secured position on internal docking station 130 to above shipping item 140b, an image sensor from sensor array 230 may capture images (e.g., still pictures or video; visual images; and/or thermal images) that may be used as sensory information for detecting a condition of the shipping item 140b (e.g., a broken package for shipping item 140b, a leak coming from shipping item 140b, etc.). Exemplary image sensor may be implemented with a type of camera that captures images, thermal images, video images, or other types of filtered or enhanced images that reflect the contents of the internal shipment storage area 120 and provide information about the status of the shipping items within that area 120.” However it arguable it a leak from the an item (which would be a foreign material/substance) would constitute the detection of “dirt” under BRI/plain-meaning of the term. Thus Burch V et al teaches the detection of “dirt” via the imaging devices of the drone/UAV.
	In the alternative, should it be argued that the leak detection doesn’t constitute the detection of dirt under BRI/plain meaning, Russel et al teaches a drone uses its cameras to detect dirtiness of a vehicle. “[0048] Image data captured before the UAV 100 has started cleaning the vehicle 200 may be used to determine a level of cleanliness and/or or dirtiness of the vehicle 200. This may be compared to a threshold level as described above, or otherwise.” Here teaches detection of dirtiness level (I.e. detect dirt); Russel et al has to foreign priority dates, one before and one after the applicant’s effective filing date; the earlier/valid date document was checked and it does provide grounds for the detection of a dirtiness level.
	 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify the inspection of Burch V et al to include the dirtiness detection as taught by Russel et al. The KSR rational being “Combining Prior Art Elements According to Known Methods To Yield Predictable Results”. (I) Burch V et al teaches a drone which flies around and inspects the interior surface/contents of a vehicle; Russel et al teaches a drone system which includes detecting of dirtiness levels of a vehicle. (II) Both Russel and Burch teach the use of UAV drone with on board imaging/camera system, the modification to add dirt detection of Russel to Burch doesn’t change the underlying function/principles. Burch is still inspecting regions/cargo within the interior of a vehicle and the dirt detection of Russel is still being used in the same way of having an image sensor of the UAV take a image/picture and .
Claim 7 is/are rejected under 35 U.S.C. 103 as being obvious over Burch V et al as applied to claim 1 in view of US 11145043 B2, “Using Unmanned Aerial Vehicles To Inspect Autonomous Vehicles”,  Myers et al
The applied reference has a common assignee of Ford Motor Company with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Regarding Claim 7, Burch V et al doesn’t teach activating of the flying drone when a passenger leaves the vehicle/similar. Burch V et al does teach groundbase/standard vehicles, not just the cargo hold of an aircraft, Burch V et al teaches [0213]” In more detail, FIG. 13 is a diagram of an exemplary drone-based system for conducting a modified inspection of a delivery vehicle in accordance with an embodiment of the invention. As shown in FIG. 13, this exemplary system embodiment includes an inspection drone 1325 paired to the delivery vehicle (e.g., an aircraft, a trailer pulled with a motorized vehicle, a marine vessel, and a railroad car)” and discloses selective triggering/periodic triggering of the device [0100]” FIG. 5 is a flow diagram illustrating an exemplary aerial drone-based method for monitoring the internal storage contents of a shipment storage in accordance with an embodiment of the invention. Referring now to FIG. 5, exemplary method 500 begins at step 505 with an internal monitor drone, such as internal monitor drone 125, receiving an activation command while in a secured position on an internal docking station fixed to the shipment storage in a drone storage area of the shipment storage. The activation command may be in the form of a wireless message received by the internal monitor drone from the docking station 130, the vehicle transceiver 135, or from a radio-based transceiver operated by logistics personnel involved in a logistics operation (such as loading or unloading the shipment storage). Alternatively, the activation command may be received in the form of a time-based command generated onboard the internal monitor drone where, for example, the internal monitor drone may be deployed to activate from the secured position periodically rather than stay airborne for a lengthy duration.”
Myers et al teaches a drone which flies within the vehicle/car after a ride fare has been terminated. (Myers et al claim 1, “A method, the method comprising: detecting termination of a fare-based ride given to one or more passengers; determining that an autonomous vehicle is to be inspected in accordance with inspection rules; releasing an Unmanned Aerial Vehicle (UAV) from a protected area within the autonomous vehicle to inspect the autonomous vehicle;”) 
It would have been obvious to one of ordinary skill in the art to modify Burch V et al to implement waiting till the ride ends/passenger exits the vehicle as a launch condition for the drone. Such a modification would be obvious under the KSR rational of “Combining Prior Art Elements According to Known Methods To Yield Predictable Results”; (I) Burch V teaches the .
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Allowable Subject Matter
Claims 3-5, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding Claim 3, no prior art was found to teach the comparison of clean image and second (Current) image to determine cleanliness/dirtiness level. Of the prior art found, US 20190031343 A1, does disclose a flying drone to detect/clean dirt/debris of a vehicle; however the document doesn’t disclose a “clean image” which is used as a base line for determining the dirtiness level, it is only known that imaging device/a image from it is used to determine the dirtiness level/dirt, however the specifics of its comparison to a “clean image” isn’t taught;. Another document which does teach this clean image/comparison image is “WO 2020220185 A1”, “CLEANING METHOD, CLEANING CONTROL SYSTEM, COMPUTER READABLE STORAGE MEDIUM, CLEANING SYSTEM, OPTICAL SENSOR, AND MOBILE PLATFORM”; and includes teachings for image filtering to extract a dirt only image. However this document has a filing date after the applicant’s and thus cannot be used to render obvious and/or anticipate the applicants claims.
	Claims 4 and 5 depend on claim 3, thus they contain the same potentially allowable subject matter/elements.
	Claim 19 is akin to claim 3, it contains the same potentially allowable subject matter.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2020220185 A1, US 20190380547 A1, US 20180265296 A1, US 20170316701 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661